DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 06 JULY 2022 has been considered.  Claims 16 and 29 have been amended to further define the invention.  Claims 31-37 are new.  
Current pending claims are Claims 16, 21-27 and 29-37 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 06 JULY 2022, with respect to the objection to the drawings, the claim objections, the 112(b) rejections and the art rejections have been fully considered and are persuasive.  The objection to the drawings, the claim objections, the 112(b) rejections and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 06 JULY 2022, Applicant has amended the independent Claim 16 to further define the invention.  Claim 16 now includes limitations to clarify the invention and recites that : 
    PNG
    media_image1.png
    391
    547
    media_image1.png
    Greyscale

Support for the addition to Claim 16 is found in previously pending Claims 17-20 and 28 as well as in the specification.  
The closest prior art of record is to MAKAREWICZ which teaches some of the claim limitations including the fluid processing portion, the fluid transfer device and the piercing element.  However, the reference does not teach suggest or explicitly describe the blister packs as required by the newly amended Claim 16, but rather teaches an input port for introduction of a sample fluid using a fluid transfer device into the well component, and does not disclose 
    PNG
    media_image2.png
    89
    541
    media_image2.png
    Greyscale


The Examiner has updated the search and considered the amendment to the claims.  The Examiner is unable to provide a rejection which would fairly teach or suggest the claimed invention.  
Claims 16, 21-27 and 31-37 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797